By the Court.
The objection to this witness must have been on the ground of interest, for it never could have been pretended that a conviction of cutting wood, even under the timber act, would render a person infamous, and on that ground disqualify him as witness. As to his interest, certainly none [*] appears; there might have been a bias on his mind, which ought to have affected his credit, but not such as to destroy his competency. The justice therefore erred in refusing to admit him as a witness, and for this cause, judgment must be
Reversed.